 Case 5:20-cv-13019-JEL-KGA ECF No. 1, PageID.1 Filed 11/11/20 Page 1 of 21




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

EDWARDO GARCIA,                                     Case No.

                  Plaintiff,                        Hon.
v.

SOUTHWEST AIRLINES CO.,

                  Defendant.

 Charlotte Croson (P56589)
 CROSON, TAUB, &
 MICHAELS, PLLC
 Attorneys for Plaintiff
 117 N. First St, Suite 111
 Ann Arbor, MI 48104
 Tel. 734 519-0973
 Fax. 734 519-0876
 ccroson@ctmlawyers.com

 Teresa J. Gorman (P61001)
 Teresa J. Gorman PLLC
 Attorneys for Plaintiff
 5700 Crooks Road, Suite 200
 Troy, MI 48098
 Tel. 248 763-6943
 Fax. 248 689-3268
 terigorman@aol.com


           COMPLAINT AND DEMAND FOR TRIAL BY JURY

      NOW COMES Plaintiff, EDWARDO GARCIA, by and through his

attorneys, CROSON, TAUB, & MICHAELS, and TERESA J. GORMAN PLLC,



                                     1
 Case 5:20-cv-13019-JEL-KGA ECF No. 1, PageID.2 Filed 11/11/20 Page 2 of 21




and for his Complaint against Defendant, SOUTHWEST AIRLINES CO., states as

follows:

                                     PARTIES

      1.     Plaintiff Edwardo Garcia is an individual residing in Wayne County,

Michigan.

      2.     Defendant Southwest Airlines Co. is a Texas corporation that conducts

business in the State of Michigan, and has a registered business address in East

Lansing, Michigan.

      3.     Defendant Southwest Airlines conducts business and employs

individuals in the Eastern District of Michigan.

                         JURISDICTION AND VENUE

      4.     This Court has general federal question jurisdiction pursuant to 28

U.S.C. § 1331, because Plaintiff brings his claims pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12101, et seq.

      5.     The Court also has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. § 1367. The pendant claims are part of the same case

or controversy. They do not substantially predominate. They do not raise novel or

complex issues. Therefore, exercise of jurisdiction is proper.

      6.     Venue is proper in this Court because Defendant obligated itself to

Plaintiff within the Eastern District of Michigan, Defendant conducts business


                                          2
 Case 5:20-cv-13019-JEL-KGA ECF No. 1, PageID.3 Filed 11/11/20 Page 3 of 21




within the Eastern District of Michigan, and Plaintiff resides within the Eastern

District of Michigan.

                              STATEMENT OF FACTS

      7.      Plaintiff incorporates by reference the foregoing paragraphs as if fully

set forth at length herein.

      8.     Plaintiff began his employment with Defendant on or about August 20,

2016 as a Customer Service Agent at the Detroit Metropolitan Airport.

      9.     Plaintiff had been diagnosed with a medical condition of retinitis

pigmentosa in or around 1997. This condition affects Plaintiff’s peripheral vision.

      10.    Plaintiff made Defendant aware of his medical condition upon hire and

at different times during his employment.

      11.    Plaintiff completed Defendant’s training course for the Customer

Service Agent position in or about October 2016.

      12.    At all times during his employment with Defendant, Plaintiff had

retinitis pigmentosa. Plaintiff developed strategies to aid in improving his peripheral

vision and perform his work duties. Such strategies included constant scanning of

his work area, as stepping back intermittently to increase his scope of visual field,

and use of his sight cane.

      13.    During his employment with Defendant, Plaintiff requested

accommodations for his medical condition, including a name tag to identify him as


                                          3
 Case 5:20-cv-13019-JEL-KGA ECF No. 1, PageID.4 Filed 11/11/20 Page 4 of 21




visually impaired to customers, use of a bell on the counter for customers to ring for

attention, and larger, darker cursor on his computer screen. Plaintiff’s supervisors

refused to discuss Plaintiff’s request for accommodation.

      14.    Plaintiff requested accommodations through Defendant’s “ACT” team.

Defendant denied Plaintiff’s accommodations.

      15.    At all times during his employment with Defendant, Plaintiff performed

his duties as a Customer Service Agent. Plaintiff was given a probationary

performance assessment in January 2017, and no further assessments after that.

      16.    Plaintiff successfully completed his probation with Defendant in or

about January 2017 and continued in his employment as a Customer Service Agent

with Defendant.

      17.    From August 2016 to October 2019, Plaintiff performed all the duties

and responsibilities of a Customer Service Agent without warranted discipline or

performance improvement and without accommodation for his medical condition.

      18.    Plaintiff was injured on the job in approximately September 2018. He

filed for, and received, workers’ compensation benefits until approximately April

2019, when he returned to work.

      19.    On or about September 26, 2019, Defendant disciplined Plaintiff for

allegedly not properly tagging, with a baggage tag, a passenger item. Plaintiff was




                                          4
 Case 5:20-cv-13019-JEL-KGA ECF No. 1, PageID.5 Filed 11/11/20 Page 5 of 21




not responsible for any alleged mis-tagging. The non-disabled employee who mis-

tagged the bag was not disciplined.

      20.      Plaintiff is aware of non-disabled employees of Defendant who have

engaged in similar and much worse conduct than that alleged against Plaintiff, but

have not been disciplined. Such conduct includes, but is not limited to:

            a. Sending a bag without a baggage tag to the ramp;

            b. Mis-tagging a bag, which did not make onto the flight;

            c. Checking a passenger onto an incorrect flight and mis-tagging bags;
               and
            d. Failing to reroute and tag 17 bags which were not loaded onto the flight.
      21.      The disparate discipline of Plaintiff was a pretext to make it appear that

he was unable to do his job as a Customer Service Agent.

      22.      On or about October 10, 2019, Defendant without warning or notice

placed Plaintiff on a leave of absence pending a medical examination, alleging

concerns about his job performance. Until that time, Plaintiff had not been made

aware of any concerns with his job performance, much less any concerns related to

his medical condition. There was no legitimate reason for Defendant to request a

medical examination and such medical examination was neither job-related nor

consistent with business necessity.

      23.      The medical examination, performed by a doctor chosen by Defendant,

was summary, inadequate, and did not adequately evaluate or assess Plaintiff’s


                                            5
  Case 5:20-cv-13019-JEL-KGA ECF No. 1, PageID.6 Filed 11/11/20 Page 6 of 21




ability to perform the duties of Customer Service Agent—which Plaintiff had

performed successfully for more than three years. When Plaintiff attempted to

inform Defendant’s doctor of the duties of his position, Defendant’s doctor refused

to listen.

       24.   Defendant placed Plaintiff on medical leave, without pay or benefits, in

or about December 2019. Plaintiff did not request or require such medical leave.

       25.   Pursuant to his Collective Bargaining Agreement, Plaintiff requested a

second medical examination. Defendant directed Plaintiff to Defendant’s Manager

of Labor Relations to obtain that examination.

       26.   Defendant instructed Plaintiff to obtain the examination from his own

ophthalmologist.

       27.   Defendant failed and refuse to return Plaintiff to his duties as a

Customer Service Agent at the Detroit Metropolitan Airport.

       28.   Instead, Defendant offered Plaintiff an alleged “accommodation” of a

potential reassignment to a different position as a Customer Service Representative.

Such potential reassignment would have required Plaintiff to relocate to Atlanta,

Chicago, or Phoenix, take a pay cut, and lose seniority.

       29.   Plaintiff had not requested reassignment as an accommodation and did

not require reassignment as an accommodation.




                                         6
 Case 5:20-cv-13019-JEL-KGA ECF No. 1, PageID.7 Filed 11/11/20 Page 7 of 21




      30.    Plaintiff has been a resident of Detroit for more than forty years and his

family, including his spouse, is located in the area.

      31.    Nonetheless, Plaintiff explored the option of reassignment and traveled

to Atlanta at Defendant’s request. When Plaintiff arrived in Atlanta, he was shown

a row of computers where, he was told, all visually impaired persons employed by

Defendant worked. Plaintiff was told it was called the “VIP” section. Plaintiff

observed employees using accommodations that could have been provided to him in

Detroit.

      32.    Plaintiff declined reassignment and requested to be returned to his

position as a Customer Service Agent at the Detroit Metropolitan Airport.

      33.    Subsequent to Defendant’s medical exam, Plaintiff had cataract surgery

and obtained new glasses. These measures improved Plaintiff’s vision.

      34.    Plaintiff   provided     Defendant     with    medical     records    and

recommendations from several doctors demonstrating that he could return to duty

and perform all the essential functions of his position as a Customer Service Agent.

      35.    Additionally, Plaintiff requested accommodations including a well-lit

working environment, slightly larger fonts on computers, and a hat to decrease glare.

      36.    Plaintiff also, again, requested another medical examination. This time,

Defendant denied his request.




                                           7
 Case 5:20-cv-13019-JEL-KGA ECF No. 1, PageID.8 Filed 11/11/20 Page 8 of 21




      37.    Defendant also, again, offered Plaintiff the alleged “accommodation”

of a potential reassignment.

      38.    Defendant terminated and/or constructively discharged Plaintiff on or

about March 9, 2020.

      39.    Since Plaintiff has been terminated and/or constructively discharged,

Defendant has implemented many of the accommodations Plaintiff requested prior

to his termination.

      40.    Plaintiff timely filed his charge of discrimination with the EEOC on or

about October 2019 alleging disability discrimination and failure to accommodate.

      41.    Plaintiff received his right to sue letter from the EEOC on or about

August 17, 2020 and has filed this complaint within 90 days of receiving the letter.

                             COUNT I
              DISCRIMINATION IN VIOLATION OF THE ADA

      42.    Plaintiff incorporates by reference the foregoing paragraphs as if fully

set forth at length herein.

      43.    Plaintiff has a disability as defined by the Americans with Disabilities

Act, to-wit: a physical impairment, i.e., retinitis pigmentosa which substantially

limits one or more of his major life activities, i.e., seeing, and a record of such

physical impairment.

      44.    Defendant is an employer and Plaintiff is an employee as defined by

the Americans with Disabilities Act, 32 U.S.C. § 12111(4)-(5).
                                         8
 Case 5:20-cv-13019-JEL-KGA ECF No. 1, PageID.9 Filed 11/11/20 Page 9 of 21




      45.    Plaintiff is a qualified individual with a disability as defined by the

ADA. Plaintiff, with or without reasonable accommodation, is able to perform the

essential functions of his employment duties with Defendants.

      46.    Defendant perceived and/or regarded Plaintiff as having a disability.

Plaintiff was therefore regarded as having a disability under 42 U.S.C. §

12102(1)(C).

      47.    Defendant discriminated against Plaintiff on account of his real and

perceived disability in violation of the ADA, 42 U.S.C. § 12112, by and through

their agents, servants, and/or employees, by acts including, but not limited to

disparately disciplining Plaintiff, requiring Plaintiff to attend and participate in an

unnecessary medical examination that was neither job-related nor consistent with

business necessity, removing Plaintiff from his position as a Customer Service

Agent, requiring Plaintiff to re-locate, take a pay cut, and lose seniority in order to

maintain his employment with Defendant, and terminating and/or constructively

terminating Plaintiff’s employment.

      48.    Defendant’s actions in violation of the ADA were willful.

      49.    As a direct and proximate result of Defendant’s violation of the ADA,

Plaintiff has suffered emotional and physical distress, mental and physical anguish,

loss of reputation, humiliation and embarrassment and the physical effects associated

therewith, and will so suffer in the future.


                                               9
Case 5:20-cv-13019-JEL-KGA ECF No. 1, PageID.10 Filed 11/11/20 Page 10 of 21




      50.    As a further direct and proximate result of Defendant’s violation of the

ADA, Plaintiff has been placed in financial distress and has suffered a loss of earnings

and benefits, and a loss of and impairment of his earning capacity and ability to work,

and will so suffer in the future; he has been required to employ the services of an

attorney to bring this lawsuit and will suffer additional damages in the future.

                               COUNT II
                     ADA FAILURE TO ACCOMMODATE

      51.    Plaintiff incorporates by reference the foregoing paragraphs as if fully

set forth at length herein.

      52.    Plaintiff has a disability as defined by the Americans with Disabilities

Act, to-wit: a physical impairment, i.e., retinitis pigmentosa which substantially

limits one or more of his major life activities, i.e., seeing, and a record of such

physical impairment.

      53.    Defendant is an employer and Plaintiff is an employee as defined by

the Americans with Disabilities Act, 32 U.S.C. § 12111(4)-(5).

      54.    Plaintiff is a qualified individual with a disability as defined by the

ADA. Plaintiff, with or without reasonable accommodation, is able to perform the

essential functions of his employment duties with Defendants.

      55.    Defendant perceived and/or regarded Plaintiff as having a disability.

Plaintiff was therefore regarded as having a disability under 42 U.S.C. §

12102(1)(C).
                                           10
Case 5:20-cv-13019-JEL-KGA ECF No. 1, PageID.11 Filed 11/11/20 Page 11 of 21




      56.    After Defendant removed Plaintiff from this position as a Customer

Service Agent, Plaintiff obtained medical care and medical opinions returning him

to work and requesting accommodations including, but not limited to, a well-lit

working environment, slightly larger fonts on computers, a hat to decrease glare, and

another medical examination to adequately and fully assess his ability to work as a

Customer Service Agent with or without accommodation.

      57.    Defendant failed to engage in the interactive process regarding

Plaintiff’s requests for accommodations.

      58.    Plaintiff’s requested accommodation did not impose an undue hardship

on Defendant.

      59.    Defendant refused Plaintiff’s requests for accommodations and

required Plaintiff to re-locate, take a pay cut, and lose seniority in order to maintain

his employment with Defendant, and terminating and/or constructively terminating

Plaintiff’s employment.

      60.    Defendant’s actions in violation of the ADA were willful.

      61.    As a direct and proximate result of Defendant’s violation of the ADA,

Plaintiff has suffered emotional and physical distress, mental and physical anguish,

loss of reputation, humiliation and embarrassment and the physical effects

associated therewith, and will so suffer in the future.




                                           11
Case 5:20-cv-13019-JEL-KGA ECF No. 1, PageID.12 Filed 11/11/20 Page 12 of 21




       62.    As a further direct and proximate result of Defendant’s violation of the

ADA, Plaintiff has been placed in financial distress and has suffered a loss of

earnings and benefits, and a loss of and impairment of his earning capacity and

ability to work, and will so suffer in the future; he has been required to employ the

services of an attorney to bring this lawsuit and will suffer additional damages in the

future.

                              COUNT III
             DISCRIMINATION IN VIOLATION OF THE PWDCRA

       63.    Plaintiff incorporates here all previously stated allegations.

       64.    At all times relevant hereto, Plaintiff was an employee and Defendant

was an employer as defined by Michigan’s Persons with Disabilities Civil Rights

Act.

       65.    Plaintiff has a disability as defined by Michigan’s Persons with

Disabilities Civil Rights Act, to wit: retinitis pigmentosa, which substantially limits

one or more of his major life activities, i.e., seeing, and a record of such disability.

       66.    Defendant perceived and/or regarded Plaintiff as having a physical

disability. Plaintiff was therefore regarded as having a disability under MCL §

37.1103(d)(ii).

       67.    Defendant discriminated against Plaintiff on account of his real and

perceived disability in violation of PWDCRA, MCL § 37.1102(1), by and through

their agents, servants, and/or employees, by acts including, but not limited to
                                           12
Case 5:20-cv-13019-JEL-KGA ECF No. 1, PageID.13 Filed 11/11/20 Page 13 of 21




disparately disciplining Plaintiff, requiring Plaintiff to attend and participate in an

unnecessary medical examination that was neither job-related nor consistent with

business necessity, removing Plaintiff from his position as a Customer Service

Agent, requiring Plaintiff to re-locate, take a pay cut, and lose seniority in order to

maintain his employment with Defendant, and terminating and/or constructively

terminating Plaintiff’s employment.

      68.    As a direct and proximate result of Defendant’s violation of the

PWDCRA, as aforestated, Plaintiff has suffered depression, emotional and physical

distress, mental and physical anguish, loss of reputation, humiliation and

embarrassment and the physical effects associated therewith, and will so suffer in the

future.

      69.    As a further direct and proximate result of Defendant’s violation of the

PWDCRA, Plaintiff has been placed in financial distress and has suffered a loss of

earnings and benefits, and a loss of and impairment of his earning capacity and ability

to work, and will so suffer in the future; he has been required to employ the services

of an attorney to bring this lawsuit and will suffer additional damages in the future.

                              COUNT IV
                   PWDCRA FAILURE TO ACCOMODATE

      70.    Plaintiff incorporates here all previously stated allegations.




                                           13
Case 5:20-cv-13019-JEL-KGA ECF No. 1, PageID.14 Filed 11/11/20 Page 14 of 21




       71.   At all times relevant hereto, Plaintiff was an employee and Defendant

was an employer as defined by Michigan’s Persons with Disabilities Civil Rights

Act.

       72.   Plaintiff has a disability as defined by Michigan’s Persons with

Disabilities Civil Rights Act, to wit: retinitis pigmentosa, which substantially limits

one or more of his major life activities, i.e., seeing, and a record of such disability.

       73.   Defendant perceived and/or regarded Plaintiff as having a physical

disability. Plaintiff was therefore regarded as having a disability under MCL §

37.1103(d)(ii).

       74.   After Defendant removed Plaintiff from this position as a Customer

Service Agent, Plaintiff obtained medical care and medical opinions returning him

to work and requesting accommodations, in writing, including, but not limited to, a

well-lit working environment, slightly larger fonts on computers, a hat to decrease

glare, and another medical examination to adequately and fully assess his ability to

work as a Customer Service Agent with or without accommodation.

       75.   Defendant failed to engage in the interactive process regarding

Plaintiff’s accommodation.

       76.   Plaintiff’s requested accommodation did not impose an undue hardship

on Defendant.




                                           14
Case 5:20-cv-13019-JEL-KGA ECF No. 1, PageID.15 Filed 11/11/20 Page 15 of 21




      77.     Defendant refused Plaintiff’s requests for accommodations and

required Plaintiff to re-locate, take a pay cut, and lose seniority in order to maintain

his employment with Defendant, and terminating and/or constructively terminating

Plaintiff’s employment.

      78.     As a direct and proximate result of Defendant’s violation of the

PWDCRA, as aforestated, Plaintiff has suffered depression, emotional and physical

distress, mental and physical anguish, loss of reputation, humiliation and

embarrassment and the physical effects associated therewith, and will so suffer in

the future.

      79.     As a further direct and proximate result of Defendant’s violation of the

PWDCRA, Plaintiff has been placed in financial distress and has suffered a loss of

earnings and benefits, and a loss of and impairment of his earning capacity and

ability to work, and will so suffer in the future; he has been required to employ the

services of an attorney to bring this lawsuit and will suffer additional damages in the

future.

                              COUNT V
              RETALIATION IN VIOLATION OF THE PWDCRA

      80.     Plaintiff incorporates here all previously stated allegations.

      81.     Plaintiff has a disability as defined by Michigan’s Persons with

Disabilities Civil Rights Act, to wit: retinitis pigmentosa, which substantially limits

one or more of his major life activities, i.e., seeing, and a record of such disability.
                                           15
Case 5:20-cv-13019-JEL-KGA ECF No. 1, PageID.16 Filed 11/11/20 Page 16 of 21




      82.    Defendant perceived and/or regarded Plaintiff as having a physical

disability. Plaintiff was therefore regarded as having a disability under MCL §

37.1103(d)(ii).

      83.    After Defendant removed Plaintiff from this position as a Customer

Service Agent, Plaintiff obtained medical care and medical opinions returning him

to work and requesting accommodations, in writing, including, but not limited to, a

well-lit working environment, slightly larger fonts on computers, a hat to decrease

glare, and another medical examination to adequately and fully assess his ability to

work as a Customer Service Agent with or without accommodation.

      84.    Defendant retaliated against Plaintiff for his request for a reasonable

accommodation, as set forth herein, in violation of the PWDCRA, MCL § 37.1602,

by and through its agents, servants, and/or employees, by acts including, but not

limited required Plaintiff to re-locate, take a pay cut, and lose seniority in order to

maintain his employment with Defendant, and terminating and/or constructively

terminating Plaintiff’s employment.

      85.    As a direct and proximate result of Defendant’s violation of the

PWDCRA, Plaintiff has suffered emotional and physical distress, mental and physical

anguish, loss of reputation, humiliation and embarrassment and the physical effects

associated therewith, and will so suffer in the future.




                                           16
Case 5:20-cv-13019-JEL-KGA ECF No. 1, PageID.17 Filed 11/11/20 Page 17 of 21




       86.   As a further direct and proximate result of Defendant’s violation of the

PWDCRA, Plaintiff has been placed in financial distress and has suffered a loss of

earnings and benefits, and a loss of and impairment of his earning capacity and ability

to work, and will so suffer in the future; he has been required to employ the services

of an attorney to bring this lawsuit and will suffer additional damages in the future.

                                 COUNT VI
                       Worker’s Compensation Retaliation

       87.   Plaintiff herein reincorporates its allegations in the paragraphs above.

       88.   MCL § 418.301(11) provides “A person shall not discharge an

employee or in any manner discriminate against an employee because the employee

filed a complaint or instituted or caused to be instituted a proceeding under this act

or because of the exercise by the employee on behalf of himself or herself or others

of a right afforded by this act.”

       89.   Plaintiff was an employee as defined in the Act and was injured on the

job.

       90.   Plaintiff exercised his rights under the Act by making a claim for

worker’s compensation benefits, and taking time off to see a doctor for a work-

related injury.

       91.   Defendant took adverse employment actions against Plaintiff,

including, but not limited to: disparately disciplining Plaintiff, requiring Plaintiff to

attend and participate in an unnecessary medical examination that was neither job-
                                           17
Case 5:20-cv-13019-JEL-KGA ECF No. 1, PageID.18 Filed 11/11/20 Page 18 of 21




related nor consistent with business necessity, removing Plaintiff from his position

as a Customer Service Agent, requiring Plaintiff to re-locate, take a pay cut, and lose

seniority in order to maintain his employment with Defendant, and terminating

and/or constructively terminating Plaintiff’s employment.

      92.    Plaintiff’s worker’s compensation claim was a motivating factor in

Defendant’s decisions to take adverse actions against Plaintiff, as set forth herein.

      93.    As a direct and proximate result of Defendant’s wrongful acts, Plaintiff

has sustained injuries and damages including but not limited to, loss of earnings and

earning capacity; loss of career opportunities; loss of fringe and retirement benefits;

mental anguish; physical and emotional distress; humiliation and embarrassment;

loss of professional reputation.

                              RELIEF REQUESTED

      WHEREFORE, Plaintiff, EDWARDO GARCIA, requests that the Court enter

the following relief:

      a. back pay, liquidated damages in the amount of back pay plus interest,
         reinstatement, front pay, back and front benefits;

      b. compensatory damages and exemplary damages, including pain and
         suffering and other emotional damages, and punitive damages;

      c. an injunction prohibiting Defendant from further violations of the law as
         described here;

      d. attorney’s fees, costs, and interest; and
      e. any other relief to which Plaintiff may be entitled.


                                          18
Case 5:20-cv-13019-JEL-KGA ECF No. 1, PageID.19 Filed 11/11/20 Page 19 of 21




                                   Respectfully Submitted,

                                   CROSON, TAUB, & MICHAELS, PLLC

                                   /s/ Charlotte Croson
                                   Charlotte Croson (P56589)
                                   Attorneys for Plaintiff
                                   117 N. First St. Suite 111
                                   Ann Arbor, MI 48104
                                   (734) 519-0873
                                   ccroson@ctmlawyers.com
Dated: November 11, 2020




                                     19
Case 5:20-cv-13019-JEL-KGA ECF No. 1, PageID.20 Filed 11/11/20 Page 20 of 21




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

EDWARDO GARCIA,                                            Case No.

                   Plaintiff,                              Hon.
v.

SOUTHWEST AIRLINES CO.,

                   Defendant.

 Charlotte Croson (P56589)
 CROSON, TAUB, &
 MICHAELS, PLLC
 Attorneys for Plaintiff
 117 N. First St, Suite 111
 Ann Arbor, MI 48104
 Tel. 734 519-0973
 Fax. 734 519-0876
 ccroson@ctmlawyers.com

 Teresa J. Gorman (P61001)
 Teresa J. Gorman PLLC
 Attorneys for Plaintiff
 5700 Crooks Road, Suite 200
 Troy, MI 48098
 Tel. 248 763-6943
 Fax. 248 689-3268
 terigorman@aol.com


                       DEMAND FOR TRIAL BY JURY

      NOW COMES Plaintiff, EDWARDO GARCIA, by and through his

attorneys, CROSON, TAUB, & MICHAELS, PLLC and TERESA J. GORMAN

PLLC and hereby demands for a trial by jury, for all issues so triable.
                                         20
Case 5:20-cv-13019-JEL-KGA ECF No. 1, PageID.21 Filed 11/11/20 Page 21 of 21




                                   Respectfully Submitted,
                                   CROSON, TAUB, & MICHAELS, PLLC

                                   /s/ Charlotte Croson
                                   Charlotte Croson (P56589)
                                   Attorneys for Plaintiff
                                   117 N. First St. Suite 111
                                   Ann Arbor, MI 48104
                                   ccroson@ctmlawyers.com
November 11, 2020                  (734) 519-0873




                                     21
